Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-10, drawn to a method for producing steel sheets.
Group II, claims 11 and 13, drawn to a steel sheet.
Group III, claims 12 and 14, drawn to a method of using a steel sheet.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III  lack unity of invention because even though the inventions of these groups require the technical feature of the steel making method of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Heckelmann et al. (US-6162308-A, hereinafter Heckelmann).

Heckelmann further teaches a method of producing steel sheets (col. 3, lines 1-6) which includes the steps of casting a steel composition having Nb in an amount of 0.01 to 0.04 weight percent, followed by hot rolling, annealing, hot dip zinc coating, and final skin passing (col. 4 lines 19-37 & 59-61; col. 5, lines 3-9).
The casting of Heckelmann would naturally have been expected to include melting, alloying with Nb, and pouring because said steps are typically performed during casting of steel as would have been recognized by one of ordinary skill.
Furthermore, the zinc coating and skin passing of Heckelmann reasonably meet the claimed limitations of an anti-corrosion coating and dressing limitations, respectively.
The limitation of “in order to achieve a low Wsa value…” is functional language of the claimed Nb amount, which merely imparts a requirement of greater than 0.01 weight percent Nb as claimed. Applicant is directed to MPEP 2173.05(g).
With regards to “an interstitial free (IF) steel”, according to the instant specification IF steels are understood to be steel where low quantities of carbon and nitrogen are completely segregated as carbides and nitrides by means of titanium and/or niobium ([0011]). Heckelmann teaches that steel non-ageing properties are achieved by an addition of titanium and niobium for carbide formation (col. 3, lines 35-61).
Therefore, independent claim 1 of group I fails to distinguish over Heckelmann, hence groups I-III do not share a special technical feature and unity of invention is found as lacking. 


Instant Claim 2 (wt.%)
Heckelmann Broad Range (wt.%)
C
0.001 to 0.015
0. 01 to 0.08
Si
0.01 to 0.5
maximum 0.15
Mn
0.02 to 0.5
0.10 to 0.80
P
max. 0.1
max. 0.08
S
max. 0.05
max. 0.02
Al
0.01 to 1.0
0.015 to 0.08
Nb
0.011 to 0.15
0.01 to 0.04
Ti
0.01 to 0.4
0.01 to 0.04
Optional one or more:

B
up to max. 0.01 (100 ppm)
---
V
up to 0.4
max. 0.15
Zr
up to 0.4
---
Iron and impurities
Balance
Balance


During a telephone conversation with Melanie I. Rauch on 8/13/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. In 

Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  In the preamble of claims 2 and 3, “analysis” is used. It would be clearer if “alloy composition” where used instead. Furthermore, the IF steels are described as alloy compositions in the instant specification ([0040]-[0041]).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as being indefinite for the exemplary claim language “in particular for body shell sheets of vehicles.”  It is not clear if this was intended to be limiting or not. Applicant is directed to MPEP 2173.05 (d).

Claim 1 is rejected for indefiniteness due to the limitation “in order to achieve a low Wsa value with a narrowest possible spread”. It is not clear what a “low” Wsa value would be. Additionally, it is not clear what a narrowest possible spread could be. It is a relative difference that is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2-10 are rejected for their dependence on indefinite claim 1.
Claims 2 and 3 are rejected for indefiniteness due to the limitation “smelting-dictated impurities”. It is unclear what “smelting-dictated” impurities are. It is not clear how one would distinguish “smelting-dictated” from impurities present in the raw materials or impurities introduced from processing. Neither the claims nor the specification clarify the term. 
Claim 9 is rejected for indefiniteness due to the limitation “the alloy fulfills the following condition: N*(Ti+Nb)*S* 10^6, the product being greater than 1 in zinc coatings and greater than 2 in ZM coatings.” It is not clear whether “the product” is meant to taken for elemental concentrations in the alloy, or in the zinc coatings, or in the ZM coatings. 
For examination purposes, the claim is interpreted as, the values of N*(Ti+Nb)*S* 10^6 is greater than 1 for zinc coatings and greater than 2 for ZM coatings. 
Claim 10 is rejected for indefiniteness due to the limitation “annealing the steel sheet at a heating rate between 8 K/s and 30 K/s”. It is unclear how annealing can be conducted at heating rates. Annealing is carried out in a temperature range, while a heating rates is the change in temperature to reach the annealing temperature.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Nakai et al. (US-20040163741-A1, hereinafter Nakai).
Regarding claim 1, Nakai teaches a method of manufacturing an ultra-low carbon steel sheet ([00015]-[0016]) which reads on a method for producing steel sheets. 
Nakai further teaches that interstitial-free steels are ultra-low carbon steels ([0044]-[0045]) and the ultra-low carbon steel is first produced in a molten state having the described chemical composition ([0022]-[0025]) which reads on melting an interstitial free steel alloy of a desired composition.  

Nakai further teaches continuous casting ([0026]) which reads on pouring the steel alloy.
Nakai further teaches a hot rolled steel sheet is obtained and then after cold rolling it is subjected to annealing, followed by optional temper rolling ([0028]-[0030]) which reads on rolling the steel alloy into sheet form; and annealing and dressing the steel sheet after the rolling.
Nakai further teaches that a cold rolled steel sheet can then be subjected to surface treatment such as a continuous hot dip galvanizing ([0080]) which reads on providing the steel sheet with a metallic anti-corrosion coating.
With regards to the limitations “for body shell sheets of vehicles” and “in order to achieve a low Wsa value with a narrowest possible spread”, they are statements of intended use.  
During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).  In the instant case, said limitation does not define any structure in the claim further than what is required by other limitations.  Applicant is directed to MPEP 2111.02.    
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakai. Nakai is applied to claim 1 above for a 102 rejection.

 claim 2, Nakai does not teach an example falling in the ranges as claimed. However, Nakai further teaches a broad range steel composition ([0022]-[0023]) which overlaps the claimed ranges of C, S, Al, Nb, and Ti; encompasses the claimed ranges of Si, Mn, and P; and is within the claimed ranges of B and V.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05. 
 Nakai does not explicitly express the balance of the steel being Fe and impurities, however a steel would inherently have a balance of Fe and impurities.
Alternatively, Nakai teaches specific steel No. 10: Fe-0.0024C-0.01Si-0.21Mn-0.013P-0.005S-0.022Nb-0.031Al-0.0019N-0.0018B-0.01Cu-0.02Cr-0.0004Sn-0.0012Sb (pg. 5, Table 1, Steel No. 10) that meets the composition limitations except for lacking in Ti.  It would have been obvious to have altered the example by adjusting the Ti amount within the disclosed prior art range because Nakai teaches the same utility over the whole range disclosed.
In the table below, are summarized the compositional limitations of the instant claim, and Nakai Broad range and steel No. 10. 

Instant Claim 2 
Nakai Broad Range
Nakai Steel No. 10
Composition (wt.%)



C
0.001 to 0.020
at most 0.010
0.0024
Si
0.01 to 0.7
at most 0.5
0.01
Mn
0.02 to 1.5
at most 1.5
0.21
P
max. 0.15
at most 0.12
0.013
S
max. 0.05
at most 0.030
0.005
Al
0.015 to 1.0
at most 0.080
0.031
Nb
0.011 to 0.15
at most 0.05
0.022
Ti
0.01 to 0.2
at most 0.10
---
Optional one or more:


B
up to max. 0.01 (100 ppm)
at most 0.0050
0.0001
V
up to 0.4
at most 0.05
---

up to 0.4
---
---
Iron and Impurities
Balance
(Balance)
(Balance)


Regarding claim 3, Nakai teaches a broad range steel composition ([0022]-[0023]) which overlaps the claimed ranges of C, Si, P, S, Al, Nb, and Ti; encompasses the claimed range of Mn; and is within the claimed ranges of B and V.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05. 
 Nakai does not explicitly express the balance of the steel being Fe and impurities, however a steel would inherently have a balance of Fe and impurities.
Alternatively, Nakai teaches specific steel No. 10: Fe-0.0024C-0.01Si-0.21Mn-0.013P-0.005S-0.022Nb-0.031Al-0.0019N-0.0018B-0.01Cu-0.02Cr-0.0004Sn-0.0012Sb (pg. 5, Table 1, Steel No. 10) that meets the composition limitations expect for lacking in Ti.  It would have been obvious to have altered the example by adjusting the Ti amount within the disclosed prior art range because Nakai teaches the same utility over the whole range disclosed.
In the table below, are summarized the compositional limitations of the instant claim, and Nakai Broad range and steel No. 10. 

Instant Claim 3 
Nakai Broad Range
Nakai Steel No. 10
Composition (wt.%)



C
0.001 to 0.020
at most 0.010
0.0024
Si
0.01 to 0.7
at most 0.5
0.01
Mn
0.02 to 1.5
at most 1.5
0.21
P
max. 0.15
at most 0.12
0.013
S
max. 0.05
at most 0.030
0.005
Al
0.015 to 1.0
at most 0.080
0.031
Nb
0.02 to 0.15
at most 0.05
0.022
Ti
0.01 to 0.2
at most 0.10
---
Optional one or more:



up to max. 0.01 (100 ppm)
at most 0.0050
0.0001
V
up to 0.4
at most 0.05
---
Zr
up to 0.4
---
---
Hf
up to 0.5
---
---
W
up to 0.5
---
---
Ta
up to 0.5
 ---
---
Iron and Impurities
Balance
(Balance)
Balance


Regarding claim 4, Nakai further teaches that a cold rolled steel sheet can then be subjected to surface treatment such as a continuous hot dip galvanizing ([0080]). Nakai steel No. 10a is a molten metal coated plate type of product produced by continuous hot dip galvanizing (pg.6, Table 2, Steel No. 10a; pg.7, Table 3, Steel No. 10a) which reads claim limitations.
Regarding claim 9, applicant is reminded that the claim is rejected for indefiniteness as stated above in the 112(b) rejection. For examination purposes, the claim is interpreted as, the values of N*(Ti+Nb)*S* 10^6 is greater than 1 for zinc coatings and greater than 2 for ZM coatings. Nakai is silent on a condition N*(Ti+Nb)*S* 10^6 where the than 1 for zinc coatings and greater than 2 for ZM coatings.
Nakai is silent on a condition N*(Ti+Nb)*S* 10^6. However, taking the ranges of N: at most 0.0080 wt.%, Ti: at most 0.10 wt.%, Nb: at most 0.05 wt.%, and S: at most 0.030 wt.% of Nakai ([0022]) and entering them into the claimed condition lead to an overlapping range 0 to 36 for the condition.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05. 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakai as applied to claim 1 above, and further in view of Diez et al. (US-20110111255-A1, hereinafter Diez).
Regarding claim 5, Nakai steel No. 10a is a molten metal coated plate type of product produced by continuous hot dip galvanizing (pg.6, Table 2, Steel No. 10a; pg.7, Table 3, Steel No. 10a). Nakai is silent on the composition of the hot dip corrosion resistant coating. 
Diez teaches a steel sheet intended for the manufacture of skin part for terrestrial motor vehicle parts coated with a zinc-based metallic coating, for corrosion protection which can be deposited either by hot-dip coating in a zinc-based liquid bath ([0001]-[0002]). Diez further teaches the zinc-aluminum-magnesium between 2 and 8 wt % aluminum, 0 to 5 wt % magnesium ([0010]-[0018]) which overlap the claimed ranges. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05. 
It would have been obvious to a person of ordinary skill in the art at the date of filing to have practiced the continuous hot dip galvanizing as taught by Nakai, and to have substituted the hot-dip coating in a zinc-based liquid bath composition of Diez, and expected the results of the substitution would have been predictable. Applicant is directed to MPEP 2143.I(B).
Regarding claim 6, Nakai steel No. 10a is a molten metal coated plate type of product produced by continuous hot dip galvanizing (pg.6, Table 2, Steel No. 10a; pg.7, Table 3, Steel No. 10a). Nakai is silent on the composition of the hot dip corrosion resistant coating. 
Diez teaches a steel sheet intended for the manufacture of skin part for terrestrial motor vehicle parts coated with a zinc-based metallic coating, for corrosion protection which can be deposited either by hot-dip coating in a zinc-based liquid bath ([0001]-[0002]). Diez 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05. 
It would have been obvious to a person of ordinary skill in the art at the date of filing to have practiced the continuous hot dip galvanizing as taught by Nakai, and to have substituted it for the hot-dip coating in a zinc-based liquid bath composition of Diez, and expected the results of the substitution would have been predictable. Applicant is directed to MPEP 2143.I(B).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakai as applied to claim 1 above, and further in view of Kimura et al. (US-20130213529-A1, hereinafter Kimura).
Regarding claim 7, Nakai teaches temper rolling may be carried out ([0030]), however Nakai is silent on the specific of this temper rolling. Note temper rolling is also known as dressing or skin-pass rolling.   
Kimura teaches a high-strength cold rolled steel sheet suitable for use in an outer panel and the like of an automobile body and a method for manufacturing the same ([0001]) which reads on a method for producing steel sheets, in particular for body shell sheets of vehicles. Kimura further teaches the method is a method wherein IF (interstitial free) steel is obtained ([0005]).
Kimura teaches the cold rolled steel sheet may be subjected to temper rolling for the purpose of correcting the form and adjusting surface roughness, and the temper rolling rate is preferable to be about 0.3-1.5% ([0129]). Kimura is silent on a measured roughness (Ra). 

It would have been obvious to a person of ordinary skill in the art at the date of filing to have practiced the temper rolling taught by Nakai, and to have modified it with the temper rolling teaching of Kimura to a degree of dressing is between 0.5 and 0.75% to reduce the undulation values of the metallically coated strip in the non-deformed state.
Modified Nakai appears to have an overlapping processing method, and thus the measured roughness (Ra) would have naturally flowed from the teachings. 
Modified Nakai establishes a prima facie case of obviousness. In this case, the temper rolling at 0.5% of Kimura is within the require degree of the instant specification of 0.5 and 0.75% ([0036]-[0037]). The same steel composition as claimed used for similar hot-rolled steel sheet processing would be reasonably expected to have had the claimed measured roughness properties.
Regarding claim 8, Modified Nakai would be tempered rolled from the teachings of Kimura of temper rolling of 0.3-1.5 ([0129]) which overlaps the claim limitation.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nakai as applied to claim 1 above, and further in view of Yoshida et al. (US-20060191612-A1, hereinafter Yoshida).
 claim 10, applicant is reminded that the claim is rejected for indefiniteness as stated above in the 112(b) rejection. Furthermore, for examination purposes, the claim is interpreted as, the heating rate to reach the annealing temperature is between 8 K/s and 30 K/s.
Nakai is silent on the heating annealing the steel sheet at a heating rate between 8 K/s and 30 K/s.
Yoshida teaches a high-strength steel sheet useful for applications to automobile steel sheets ([0001]). Yoshida teaches a low carbon steel with overlapping composition range and overlapping Nb amount ([0027]-[0036]). Furthermore, Yoshida teaches when the heating rate of the steel sheet to the annealing temperature is preferably 20°C/s or less and more than 1°C/s increase the driving force of recrystallization formation for the ease of forming the recrystallized texture ([0155]). Note K/s and °C/s are equivalent units of heating rates. 
It would have been obvious to one of ordinary skill in the art at date of filing to have taken the steel sheet of Nakai and used the heating rate range as taught by Yoshida to control the forming the recrystallized texture. 

Claims 1-10  are rejected under 35 U.S.C. 103 as being unpatentable over Kimura, and further in view of Diez.
Regarding claim 1, Kimura teaches a high-strength cold rolled steel sheet suitable for use in an outer panel and the like of an automobile body and a method for manufacturing the same ([0001]) which reads on a method for producing steel sheets, in particular for body shell sheets of vehicles.

Kimura further teaches a specific alloy P with Nb=0.02 wt.% (pg. 10, Table 1, Alloy P) which reads on adding a niobium content of >0.01% by weight to the steel alloy.
Kimura further teaches forming a steel slab from the molten steel is preferable the use of a continuous casting method ([0100]) which reads on pouring the steel alloy limitation. 
Kimura further teaches finish rolling to form a hot rolled steel sheet ([0106]) which reads on the rolling the steel alloy into sheet form limitation. 
Kimura further teaches that the cold rolled steel sheet is then annealed ([0119]) which reads on annealing the steel sheet after the rolling.
Kimura further teaches the cold rolled steel sheet may be subsequently subjected to temper rolling ([0129]) which reads on dressing the steel sheet after the rolling.
Additionally, with regards to the limitation “in particular for body shell sheets of vehicles”, it is noted that the limitation is an intended use limitation.  
With regards to the limitation “in order to achieve a low Wsa value with a narrowest possible spread”, it is a statement of intended use.  
During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).  In the 
Kimura disclose that the steel sheet can have a coating with corrosion resistance ([0057]). However Kimura is silent on the nature of the corrosion resistant coating, if the coating is metallic or not.
Diez teaches a steel sheet intended for the manufacture of skin part for terrestrial motor vehicle parts coated with a zinc-based metallic coating, for corrosion protection which can be deposited either by hot-dip coating in a zinc-based liquid bath ([0001]-[0002]).
It would have been obvious to one of ordinary skill in the art at date of filing to have taken the low carbon steel sheet of Kimura and coated it with a zinc-based metallic coating as taught by Diez for corrosion protection. 
Regarding claim 2, Kimura teaches a broad IF steel alloy composition range ([0030]-[0039], [0052]-[0090]). Kimura further teaches specific IF steel alloy P: Fe-0.017C-0.7Si-1.3Mn-0.032P-0.002S-0.033Al-0.0026N-0.020Nb-0.015Ti-0.04Ta-0.02Sn (pg. 10, Table 1, Alloy P) which meets the claim limitations.
In the table below, the composition of the instant claim, and Kimura broad range and alloy P are summarized. 

Instant Claim 2 
Kimura Broad Range
Kimura Alloy P
Composition (wt.%)



C
0.001 to 0.020
 0.010 to 0.06 
0.017
Si
0.01 to 0.7
0.5 to 1.5
0.7
Mn
0.02 to 1.5
1.0 to 3.0
1.3
P
max. 0.15
0.005 to 0.1
0.032
S
max. 0.05
not more than 0.01
0.002
Al
0.015 to 1.0
0.005 to 0.5 
0.033
Nb
0.011 to 0.15
0.010 to 0.090
0.020

0.01 to 0.2
0.015 to 0.15
0.015
Optional one or more:


B
up to max. 0.01 (100 ppm)
---
---
V
up to 0.4
---
---
Zr
up to 0.4
---
---
Iron and Impurities
Balance
Balance
Balance


Regarding claim 3, Kimura teaches a broad IF steel alloy composition range ([0030]-[0039], [0052]-[0090]). Kimura further teaches specific IF steel alloy P: Fe-0.017C-0.7Si-1.3Mn-0.032P-0.002S-0.033Al-0.0026N-0.020Nb-0.015Ti-0.04Ta-0.02Sn (pg. 10, Table 1, Alloy P) which meets the claim limitations.
In the table below, the composition of the instant claim, and Kimura broad range and alloy P are summarized. 

Instant Claim 3 
Kimura Broad Range
Kimura Alloy P
Composition (wt.%)



C
0.001 to 0.020
 0.010 to 0.06 
0.017
Si
0.01 to 0.7
0.5 to 1.5
0.7
Mn
0.02 to 1.5
1.0 to 3.0
1.3
P
max. 0.15
0.005 to 0.1
0.032
S
max. 0.05
not more than 0.01
0.002
Al
0.015 to 1.0
0.005 to 0.5 
0.033
Nb
0.02 to 0.15
0.010 to 0.090
0.020
Ti
0.01 to 0.2
0.015 to 0.15
0.015
Optional one or more:


B
up to max. 0.01 (100 ppm)
---
---
V
up to 0.4
---
---
Zr
up to 0.4
---
---
Hf
up to 0.5
---
---
W
up to 0.5
---
---
Ta
up to 0.5
 0.005-0.1 
0.04
Iron and Impurities
Balance
Balance
Balance


 claim 4, Kimura is silent on the material nature of the corrosion resistant coating. 
Diez teaches a steel sheet intended for the manufacture of skin part for terrestrial motor vehicle parts coated with a zinc-based metallic coating, for corrosion protection which can be deposited either by hot-dip coating in a zinc-based liquid bath ([0001]-[0002]).
Diez further teaches a process for manufacturing a metal strip having a metallic corrosion protection coating by making the steel strip pass through a bath of molten metal comprising between 2 and 8 wt % aluminum, 0 to 5 wt % magnesium and up to 0.3 wt % addition elements, the balance being zinc and inevitable impurities ([0010]-[0018]).
It would have been obvious to one of ordinary skill in the art at date of filing to have taken the low carbon steel sheet of Kimura and coated it with a zinc-aluminum-magnesium coating as taught by Diez for corrosion protection. 
Regarding claim 5, Kimura is silent on the material nature of the corrosion resistant coating. Diez teaches the zinc-aluminum-magnesium between 2 and 8 wt % aluminum, 0 to 5 wt % magnesium ([0010]-[0018]). Modified Kimura would overlap the claimed range.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05. 
Regarding claim 6, Kimura is silent on the material nature of the corrosion resistant coating. Diez teaches the zinc-aluminum-magnesium between 2 and 8 wt % aluminum, 0 to 5 wt % magnesium ([0010]-[0018]). Modified Kimura would encompasses the claimed ranges.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05. 
 claim 7, Kimura teaches the steel sheet 16 (pg. 10, Table 2, Steel Sheet No. 16) which has the composition of alloy P (pg. 10, Table 1, Alloy P). Kimura further teaches the steels of table 2 are subjected to temper rolling at 0.5% ([0132]). However Kimura is silent on a measured roughness (Ra).
The instant specification teaches through the use of suitable skin-pass rolls, it is possible to reduce the undulation values of the metallically coated strip in the non-deformed state to a low level and that the degree of dressing is between 0.5 and 0.75% ([0036]-[0037]).
Kimura appears to have an overlapping processing method, and thus the measured roughness (Ra) would have naturally flowed from the teachings. 
Kimura establishes a prima facie case of obviousness. In this case, the temper rolling at 0.5% of Kimura is within the require degree of the instant specification of 0.5 and 0.75% ([0036]-[0037]). The same steel composition as claimed used for similar hot-rolled steel sheet processing would be reasonably expected to have had the claimed measured roughness properties.
Regarding claim 8, Kimura teaches temper rolling of 0.3-1.5 ([0129]) which overlaps the claim limitation.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05. 
Regarding claim 9, applicant is reminded that the claim is rejected for indefiniteness as stated above in the 112(b) rejection. For examination purposes, the claim is interpreted as, the values of N*(Ti+Nb)*S* 10^6 is greater than 1 for zinc coatings and greater than 2 for ZM 
Kimura is silent on a condition N*(Ti+Nb)*S* 10^6. However, taking the N: not more than 0.01 wt.% ([0067]), Ti: 0.015-0.15 wt.% ([0071]), Nb: 0.010-0.090 wt.% ([0069]), and S: not more than 0.01 wt.% ([0063]) ranges of Kimura and entering them into the claimed condition lead to an overlapping range 0 to 24 for the condition.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists.  Applicant is directed to MPEP §2144.05. 
Alternatively, it would have been obvious to have altered the example alloy P (pg. 10, Table 1, Alloy P) by adjusting the Ti and Nb amounts within the disclosed prior art range to meet the claimed condition because Kimura teaches the same utility in that Ti and Nb fix C content through precipitation over the whole range disclosed ([0069]-[0072]).
Regarding claim 10, applicant is reminded that the claim is rejected for indefiniteness as stated above in the 112(b) rejection. Furthermore, for examination purposes, the claim is interpreted as, the heating rate to reach the annealing temperature is between 8 K/s and 30 K/s. 
Kimura teaches an average heating rate of less than 3° C/s ([0035]) which is close enough to the limitation.
In this case, the prior art value 3 °C/s is considered close enough to the claimed range endpoint of 8 °C/s that the skilled artisan would have expected the processes to have yielded similar results. It is close enough to establish a prima facia case of obviousness. It has been held that when the difference between a claimed invention and the prior art is the range or value of .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/486,607 (‘607). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is met by claims 1 and 4 of ‘607; composition claim 2 of ‘607 overlaps instant claim 2 limitations; claim 3 of ‘607 is the same as instant claim 3; claims 4-5 of ‘607 teaches an anti-corrosion coating which overlaps that of claims 4-6; claim 6 of ‘607 is the same as instant claim 7; dressing claim 7 of ‘607 overlaps the dressing % of instant claim 8; claim 8 of ‘607 reads instant claim 9; and claim 9 of ‘607 is the overlaps the heating rate of instant claim 10.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakai et al. (US-20020096232-A1) contains an ultra-low carbon steel sheet with Nb.
Matsuoka et al. (US-4775599-A) contains surface roughness teachings of low carbon steel. 
Mizui et al. (JP-H06256901-A) contains temper rolled IF steel with an overlapping composition. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003.  The examiner can normally be reached on Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/A.M.C./Examiner, Art Unit 1734                                                                                                                                                                                                        

/CHRISTOPHER S KESSLER/             Examiner, Art Unit 1734